Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51   Desc:
                           Exhibit I Page 1 of 31

                     EN EL TRIBUNAL SUPREMO DE PUERTO RICO



     PR Asset Portfolio 2013-1
        International, LLC
                                                      Certiorari
               Recurrido

                   v.                                2021 TSPR 30

  Tropical Heifers, Inc. y otros                     206 DPR ____

            Peticionarios


Número del Caso:     CC-2017-627


Fecha: 5 de marzo de 2021


Tribunal de Apelaciones:

      Región Judicial de Aguadilla y Arecibo, Panel XI


Abogado de la parte peticionaria:

      Lcdo. Pedro J. Rivera Rivera


Abogados de la parte recurrida:

      Lcda. Claudia C. Raffucci Pino
      Lcdo. Homero González López



Materia: Ley Núm. 301-2000, conocida como la Ley del Registro de
Transacciones de Cuotas de Producción de la Industria Lechera, 5 LPRA
sec. 1126 et seq.: Al amparo de la Ley Núm. 301-2000 y el Reglamento
Núm. 6669 de 11 de junio de 2003 -previo a las enmiendas que sufrió en
2015- un gravamen sobre una cuota de producción de leche se entiende
constituido y perfeccionado cuando: (1) se inscribe en el Registro de
Transacciones de Cuotas adscrito a la Oficina de la Industria Lechera,
y (2) se constituye o se inscribe conforme al Capítulo 9 de la Ley de
Transacciones Comerciales. Satisfecho el primer requisito y constituido
el gravamen según el Capítulo 9, resulta innecesario que el gravamen
también se inscriba en el Registro de Transacciones Comerciales del
Departamento de Estado para que se entienda perfeccionado.




Este documento constituye un documento oficial del Tribunal Supremo que
está sujeto a los cambios y correcciones del proceso de compilación y
publicación oficial de las decisiones del Tribunal. Su distribución
electrónica se hace como un servicio público a la comunidad.
  Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51         Desc:
                             Exhibit I Page 2 of 31


                 EN EL TRIBUNAL SUPREMO DE PUERTO RICO




PR Asset Portfolio       2013-1
International, LLC

        Recurrido

            v.                             CC-2017-0627              Certiorari

Tropical Heifers, Inc. y
otros

      Peticionarios




La Jueza Presidenta Oronoz Rodríguez emitió la Opinión del Tribunal




                  En San Juan, Puerto Rico, a 5 de marzo de 2021.

                           La     industria      lechera     en    Puerto     Rico     está

                   estrictamente regulada. Además de poseer una licencia

                   debidamente        expedida      por      la     Oficina     para      la

                   Reglamentación de la Industria Lechera (ORIL),1 los

                   ganaderos en Puerto Rico están obligados a adquirir

                   de ORIL una cuota de producción que determina cuántos

                   cuartillos       de   leche    cada     uno    podrá    producir    cada

                   catorce (14) días. Para               financiar sus operaciones,

                   los     ganaderos     suelen     ofrecer        estas    cuotas     como

                   colateral

                   1 Mediante la Ley para Reglamentar la Industria Lechera, Ley Núm.
                   34-1957, 5 LPRA sec. 1092 et seq., según enmendada, la Asamblea
                   Legislativa creó la Oficina para la Reglamentación de la
                   Industria    Lechera   (ORIL)   adscrita   al   Departamento   de
                   Agricultura.    Conforme  a   esta   ley,  “[n]ingún   productor,
                   elaborador, o esterilizador de leche o de productos derivados de
                   [e]sta podrá operar sin una licencia expedida para esos fines”
                   por el Administrador de dicha Oficina. 5 LPRA sec. 1101.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51           Desc:
                           Exhibit I Page 3 of 31




          CC-2017-0627                                                                     2

          a    las    instituciones    financieras       que   ofrecen       crédito       a

          dichos productores. Por tanto, las cuotas autorizadas de

          producción lechera se han convertido en un bien mueble de

          gran valor.2

                 En atención a ello, y la necesidad de proveer “mayor

          seguridad a los participantes en estas transacciones”,3 el

          legislador aprobó la Ley del Registro de Transacciones de

          Cuotas de Producción de la Industria Lechera, 5 LPRA sec.

          1126 et seq. (Ley Núm. 301-2000). Entre otros asuntos, esta

          Ley    estableció    un    mecanismo    uniforme     para     constituir         y

          perfeccionar los gravámenes mobiliarios sobre las cuotas de

          producción de leche y creó un Registro a esos efectos.

                 Nos corresponde aclarar qué requisitos establecían la

          Ley Núm. 301-2000 y el Reglamento Núm. 6669 de 11 de junio

          de    2003    (Reglamento     Núm.     6669)    para      perfeccionar          un

          gravamen mobiliario sobre una cuota de producción de leche.4

          En particular, debemos determinar si la referida ley y el

          Reglamento       correspondiente       exigían       que      el      acreedor

          inscribiera      ese      gravamen     tanto    en     el     Registro          de

          Transacciones       de    Cuotas   adscrito     a    la     Oficina     de      la

          Industria Lechera (Registro de la ORIL) como en el Registro

          de    Transacciones      Comerciales    del    Departamento        de   Estado

          (Registro de Transacciones Comerciales).


                     Debido a que ni la Ley Núm. 301-2000 ni el Reglamento

          2 Exposición de motivos, Ley Núm. 301-2000.
          3 Íd.
          4  El análisis en este caso no considera las enmiendas al referido
          Reglamento que introdujo el Reglamento Núm. 8660 de 12 de noviembre de
          2015. Lo anterior, debido a que al momento en que ocurrieron los hechos
          que dieron lugar a esta controversia, el Reglamento Núm. 8660 de 12 de
          noviembre de 2015 aún no había entrado en vigor.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51   Desc:
                           Exhibit I Page 4 of 31




          CC-2017-0627                                                             3

          vigente al momento de los hechos exigía que un acreedor

          inscribiera su gravamen sobre una cuota de producción de

          leche   en   el   Registro   de   Transacciones    Comerciales     como

          requisito    para   perfeccionar   un   gravamen    sobre   cuotas      de

          producción de leche, contestamos esta interrogante en la

          negativa.

                Examinemos los hechos.

                                             I

                En mayo de 2004, el Sr. Iván A. Villamil Pérez compró

          a Muñiz Farm, Inc. (Muñiz Farm) una cuota de producción de

          leche de 25,000 cuartillos         cada 14 días.      Esta cuota de

          producción estaba gravada en primer rango en el Registro de

          la ORIL a favor del Banco Popular de Puerto Rico (BPPR).

          BPPR consintió a la transferencia y autorizó a la ORIL a

          sustituir el nombre de Muñiz Farm por el del señor Villamil

          Pérez, haciendo constar el gravamen a su favor.5 Lo anterior

          se plasmó en un acuerdo intitulado Transferencia de Cuota

          de Leche y Autorización para Mantener Gravamen de Cuota que

          se presentó para inscripción en el Registro de la ORIL el 5

          de mayo de 2004.

                En diciembre del mismo año, el señor Villamil Pérez

          otorgó varios contratos de pignoración de cuotas de leche

          con   tres   compañías:   Mill-Agro     Fibers,    Inc.   (Mill-Agro),

          Nutrimix Feed Company, Inc. (Nutrimix) y Tropical Heifers,

          Inc. (Tropical). Mediante esos contratos se constituyeron



          5 Como parte de esta transacción, el señor Villamil Pérez asumió una
          deuda existente entre Muñiz Farm y BPPR. La deuda se desglosaba de la
          siguiente manera: $891,637.09 en concepto de préstamo a término y la
          suma de $25,000 de una línea de crédito, para un total de $916,637.09.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                            Desc:
                           Exhibit I Page 5 of 31




          CC-2017-0627                                                                                      4

          gravámenes sobre un total de 20,000 cuartillos pertenecientes

          al señor Villamil Pérez.

                 El 21 de diciembre de 2004, las partes contratantes

          presentaron          los        referidos          contratos            de        pignoración

          para

          inscripción en el Registro de la ORIL. Además, en esa misma

          fecha,      inscribieron             los    gravámenes       sobre       las       cuotas        de

          leche en el Registro de Transacciones Comerciales mediante

          la    presentación         de        las    declaraciones          de       financiamiento

          correspondientes.               De     los        términos     acordados             en      los

          contratos       de        pignoración             surgía     que        los        gravámenes

          constituidos en virtud de estos serían de segundo rango.

                 En    mayo     de       2005,       BPPR    y   el    señor       Villamil          Pérez

          suscribieron         un    acuerdo         intitulado       Cesión          de    Derechos        y

          Constitución          de        Gravamen          Mobiliario.           Mediante            este

          contrato, se modificó el gravamen mobiliario existente para

          responder por un nuevo préstamo comercial que BPPR estaba

          presto a otorgarle al señor Villamil Pérez.

                 Así     las    cosas,         el     22    de   junio      de     2005       el     señor

          Villamil       Pérez       y    BPPR        presentaron        este         contrato        para

          inscripción en el Registro de la ORIL. Además, presentaron

          una     declaración            de     financiamiento         en        el        Registro        de

          Transacciones Comerciales; ello, a los fines de registrar

          el gravamen sobre los 25,000 cuartillos de leche que el

          señor Villamil Pérez le compró a Muñiz Farm en mayo de

          2004.

                 Posteriormente, el señor Villamil Pérez incumplió con

          los    pagos    que       acordó       realizar        a    Nutrimix,            Mill-Agro        y
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                        Desc:
                           Exhibit I Page 6 of 31




          CC-2017-0627                                                                                  5

          Tropical al amparo de los contratos de pignoración. Por

          tanto,    estas      tres          compañías         instaron       una    demanda     sobre

          cobro de dinero y ejecución de cuota lechera contra el

          señor Villamil Pérez. En septiembre de 2006, los acreedores

          demandantes obtuvieron una Sentencia a su favor; por tanto,

          se celebró una subasta pública. A esta compareció Tropical

          como único licitador, por lo cual se le adjudicaron las

          cuotas    de    producción           ascendentes         a    20,000       cuartillos        de

          leche que se habían gravado en aseguramiento de la deuda.6

          El   resultado       de       la    subasta       no    alcanzó       a    satisfacer        la

          totalidad de la Sentencia a favor de las tres compañías

          acreedoras, por lo que correspondía al señor Villamil Pérez

          el pago del remanente.

                  El 8 de junio de 2007, Mill-Agro, Nutrimix y Tropical

          presentaron una Querella ante la ORIL en contra del señor

          Villamil Pérez y BPPR mediante la cual solicitaron que se

          rectificaran los rangos de los gravámenes sobre las cuotas

          lecheras       que       ostentaban.            Requirieron         que    se   le     diera

          preferencia a su crédito sobre los gravámenes que poseía

          BPPR, de manera que se les clasificara en primer rango.

          Ello,    debido          a    que    los     gravámenes         a    su    favor      fueron

          inscritos tanto en el Registro de Transacciones Comerciales

          como     en    el    Registro           de      la     ORIL   antes        de   que     BPPR

          inscribiera         su       gravamen      en    el    Registro       de   Transacciones

          Comerciales.


          6 El Acta de Subasta expresó que según la Certificación que emitió la
          ORIL y la Orden de Embargo y Prohibición de Enajenar que emitió el
          Tribunal de Primera Instancia, dichas cuotas estaban gravadas en
          segundo rango a favor de Mill-Agro, Nutrimix y Tropical. BPPR no fue
          parte en ese pleito.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                   Desc:
                           Exhibit I Page 7 of 31




          CC-2017-0627                                                                             6

                En    junio      de    2012,     la    ORIL       declaró       sin     lugar     la

          Querella.     Según         la   ORIL,      Tropical      tenía        el     deber     de

          verificar que no existía gravamen alguno inscrito en el

          Registro    de    la    ORIL     o    en    el   Registro        de    Transacciones

          Comerciales.        Añadió        que       Tropical        en        efecto      tenía

          conocimiento de que su gravamen estaba en rango de segunda

          y aun así realizó la transacción con el                               señor    Villamil

          Pérez. No obstante haber expresado todo lo anterior, la

          ORIL concluyó que no tenía jurisdicción para atender el

          reclamo de los querellantes.7

                Así   las     cosas,       en   febrero      de     2013    BPPR      demandó     a

          Tropical y al          señor Villamil Pérez               en cobro de dinero,

          gravamen preferencial sobre cuotas y ejecución de cuotas

          lecheras. Alegó que Tropical operaba una vaquería con una

          cuota de 20,000 cuartillos cada 14 días que -según surgía

          del Registro de la ORIL-                   continuaba gravada            a su favor

          preferentemente. Añadió que, a partir de la ejecución de la

          sentencia    y    la    adjudicación          de    las    cuotas       a     favor     de

          Tropical, ni el señor Villamil Pérez ni Tropical efectuaron

          pago alguno para satisfacer el crédito asegurado por el

          gravamen preferente a su favor. Por tanto, BPPR arguyó que

          tenía derecho a ejecutar la cuota lechera en posesión de

          Tropical debido a la falta de pago de su deudor, el señor

          Villamil Pérez, y en vista de que su crédito tenía primer

          rango.




          7 Específicamente, la ORIL concluyó que “[p]ara que proceda la súplica
          de la Parte Querellante, se requiere que un tribunal con jurisdicción
          lo ordene”. Resolución y Orden, Apéndice, pág. 140.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                                Desc:
                           Exhibit I Page 8 of 31




          CC-2017-0627                                                                                          7

                Tropical          contestó             la    demanda.       Señaló         que        BPPR     no

          perfeccionó el gravamen a su favor, según exige el artículo

          11(a)    de       la    Ley       Núm.       301-2000,           pues      no    presentó          una

          declaración            de     financiamiento                 oportunamente              ante         el

          Registro de Transacciones Comerciales. Adujo que entre la

          fecha en que BPPR negoció con el señor Villamil Pérez y

          registró dicho acuerdo en la ORIL y cuando lo presentaron

          en el Registro de Transacciones Comerciales, Tropical ya

          había    cumplido             con        ambos        requisitos,               por     lo         cual

          perfeccionó su gravamen con un rango preferente al de BPPR.

                Además,          Tropical         insistió           que   la       Ley    Núm.       301-2000

          establecía como requisito para constituir un gravamen sobre

          cuotas de leche que se inscribiera tanto en el Registro de

          la ORIL como en el Registro de Transacciones Comerciales.

          Recalcó que no tenía obligación alguna frente a BPPR con

          relación      a    la       cuota       de    20,000        cuartillos           de    leche       que

          adquirió      en       pública         subasta.        Solicitó           que,    entre       otras

          cosas,     se      desestimara                la     demanda          y    se     ordenara           la

          corrección del Registro de la ORIL.

                En mayo de 2013, BPPR y                              PR Asset Portfolio 2013-1

          International,              LLC        (PR        Asset)     presentaron              una     moción

          conjunta      mediante            la    cual       solicitaron            la    sustitución          de

          BPPR por PR Asset como parte demandante en el pleito. El

          Tribunal de Primera Instancia autorizó dicha sustitución.

          Posteriormente,             PR     Asset          solicitó       el       desistimiento            sin

          perjuicio       de     la     acción         contra        el    señor         Villamil       Pérez.

          Tropical      se       opuso.          Alegó,        en     síntesis,           que     el     señor

          Villamil Pérez era parte indispensable. Así las cosas, el
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                        Desc:
                           Exhibit I Page 9 of 31




          CC-2017-0627                                                                                  8

          Tribunal de Primera Instancia emitió una Sentencia Parcial

          resolviendo que este no era parte indispensable. Tropical

          no recurrió de dicha determinación.

                  Luego de varios trámites procesales, el foro primario

          emitió una Resolución en donde concluyó que el gravamen a

          favor      de        PR     Asset       –sucesor          de    BPPR–      se     inscribió

          correctamente en primer rango. Al interpretar el texto del

          artículo        11    de     la     Ley      Núm.    301-2000,         razonó     que    para

          inscribir       un        gravamen       sobre      una    cuota     de    producción        de

          leche se debía cumplir uno de los dos requisitos expuestos

          allí: inscribirlo en el Registro de la ORIL o constituirlo

          en cumplimiento con la Ley de Transacciones Comerciales.

          Expresó que “[p]ara el legislador el término constituido e

          inscrito no son sinónimos pues de haberlo sido solamente se

          hubiese incluido uno de ellos en el artículo 11 de la Ley

          301”.8 Además, destacó que ni la Ley Núm. 301-2000 ni el

          Reglamento       Núm.        6669       de   la     ORIL    requerían          evidencia     de

          presentación          de     una       declaración         de   financiamiento          en   el

          Registro        de    Transacciones            Comerciales         para        inscribir     un

          gravamen en el Registro de la ORIL.

                  En desacuerdo, Tropical solicitó reconsideración, pero

          el Tribunal de Primera Instancia denegó esta solicitud. Aún

          inconforme,           Tropical         acudió       al     Tribunal       de    Apelaciones

          mediante        un        recurso       de     certiorari.        En      lo    pertinente,

          planteó      que      erró        el    foro      primario      al     resolver     que      el

          artículo 11 de la Ley Núm. 301-2000 no requiere la doble



          8   Resolución del Tribunal de Primera Instancia, Apéndice, pág. 205.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51             Desc:
                           Exhibit I Page 10 of 31




          CC-2017-0627                                                                      9

          inscripción de un gravamen para que este constituya una

          carga efectiva sobre una cuota de producción de leche.

                  El   Tribunal    de    Apelaciones      confirmó      la    Resolución

          recurrida. Al igual que el Tribunal de Primera Instancia,

          el foro apelativo intermedio enfatizó que el artículo 11 de

          la Ley Núm. 301-2000 utiliza la conjunción disyuntiva “o”

          al expresar que los gravámenes inscritos en el Registro de

          la ORIL constituirán una carga efectiva sobre una cuota

          lechera,      siempre    y    cuando    este    se   haya    “constituido         o

          inscrito” en cumplimiento adicional con la Ley Núm. 241-

          1996. Razonó que:

                  [S]i la intención del legislador hubiera sido
                  requerir el registro doble, bastaba con utilizar
                  exclusivamente el vocablo ‘inscrito’, puesto que
                  el mismo es lo suficientemente específico como
                  para requerir referirse a otro término para el
                  mismo fin […] De ahí que la interpretación más
                  lógica y sensata es la acogida por el TPI, a los
                  efectos de que el legislador quiso ofrecer con
                  este lenguaje dos opciones: que se conforme el
                  gravamen   a  los   requisitos o   requerimientos
                  establecidos en el Registro de Transacciones del
                  Departamento de Estado […] o que se registre en
                  el [Registro de la ORIL].9

                  Insatisfecho con la Sentencia que emitió el Tribunal

          de Apelaciones, y luego de solicitar infructuosamente que

          reconsiderase,       Tropical        recurrió    ante   este       Tribunal       y

          reiteró      los   planteamientos        que    adujo       ante    los     foros

          recurridos. Expedido el recurso y con el beneficio de la

          comparecencia       de       ambas    partes,    exponemos         el     derecho

          aplicable.

                                                 II

                  A. El Registro de la ORIL

          9   Sentencia del Tribunal de Apelaciones, Apéndice, págs. 517-518.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51              Desc:
                           Exhibit I Page 11 of 31




          CC-2017-0627                                                                       10

                Según adelantamos, mediante la Ley Núm. 301-2000 la

          Asamblea     Legislativa       creó      el     Registro     de    la     ORIL      y

          estableció       un   procedimiento         uniforme     para     constituir        y

          registrar gravámenes mobiliarios sobre cuotas de producción

          de leche. Art. 3 de la Ley Núm. 301-2000, 5 LPRA sec. 1127.

          En lo pertinente, el artículo 11(a) de la Ley dispone que:

                El gravamen sobre la cuota la sujeta directa, e
                inmediatamente, al cumplimiento de la obligación
                para   cuya   seguridad   fue    constituido.   Los
                gravámenes    inscritos     en     este    registro
                constituirán   una   carga    efectiva   sobre   la
                cuota, siempre y cuando dicho gravamen se haya
                constituido o inscrito en cumplimiento adicional
                con las secs. 1221 et seq. del Título 19,
                relacionadas con las transacciones garantizadas.10

                Asimismo, el artículo 11(e) de la Ley Núm. 301-2000, 5

          LPRA sec. 1135, faculta al acreedor de un crédito vencido,

          garantizado por un gravamen sobre una cuota de leche, a

          ejecutar    el    mismo.      Ello,     luego    de    que   el    Tribunal        de

          Primera    Instancia       emita      una     Sentencia      y    la    orden      de

          ejecución correspondiente sobre la cuota gravada.

                Por su parte, el Reglamento Núm. 6669 establece cómo

          funcionará       el   Registro     de   la    ORIL.     En   su    artículo        6,

          dispone     que       “[e]l    Registro         llevará      un        diario      de

          presentación, donde la licencia del ganadero constituirá la

          unidad    registral.     Se    anotarán       las     presentaciones       de    los

          documentos de las transacciones, por orden cronológico de

          105 LPRA sec. 1135 (Énfasis suplido). Interpretamos que al referirse a
          “las secs. 1221 et seq. del Título 19, relacionadas con las
          transacciones garantizadas” esta disposición alude a los requisitos que
          establece el Capítulo 9 de la Ley de Transacciones Comerciales, 19 LPRA
          secs. 2001-2207. Lo anterior, puesto que el único Capítulo de la Ley de
          Transacciones Comerciales que regula los gravámenes mobiliarios es el
          Capítulo 9. Además, destacamos que la Ley Núm. 301-2000, según aprobada
          por la Asamblea Legislativa, dispone que: “siempre y cuando dicho
          gravamen se haya constituido o inscrito en cumplimiento adicional con
          la Ley Núm. 241 de 19 de septiembre de 1996, relacionada con las
          transacciones garantizadas”, es decir, el Capítulo 9.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                 Desc:
                           Exhibit I Page 12 of 31




          CC-2017-0627                                                                          11

          la fecha y la hora […].”11 Asimismo, el artículo 7.C del

          referido       reglamento      dispone,             en     lo        pertinente,      lo

          siguiente:


                 Gravamen o Hipoteca de la Cuota
                 1. Toda Hipoteca de Cuota presentada en el
                 Registro no será registrada, hasta tanto los
                 documentos sean examinados y se verifique el
                 estado de situación de la cuota que se está
                 gravando.
                 a. Si la cuota a gravarse posee un gravamen y
                 otra entidad, persona o institución financiera
                 desea gravar, deberá presentarse una liberación
                 de cuota para que el nuevo gravamen quede
                 registrado. De no presentarse la liberación, la
                 misma entrará en un rango inferior (2da. o 3ra.).
                 Si es un gravamen adicional con la misma entidad,
                 éste debe especificar el rango.
                 […] (Énfasis suplido).

                 De lo anterior podemos colegir que el rango de los

          gravámenes sobre cuotas de producción de leche se determina

          por    razón    de   la    fecha       y    hora   en    que    se     presentan    los

          documentos correspondientes en el Registro de la ORIL.

                 B. La Ley de Transacciones Comerciales


                 El Capítulo 9 de la Ley de Transacciones Comerciales,

          Ley Núm. 208 de 17 de agosto de 1995, 19 LPRA secs. 401 et

          seq. (Capítulo 9),12 previo a su derogación en el 2012,13

          establecía       las      normas           que     rigen       las     transacciones

          garantizadas por propiedad mueble, es decir, los requisitos

          para    la     constitución        y       perfeccionamiento          de   gravámenes

          mobiliarios       en      nuestra          jurisdicción.        Véase      COSSEC     v.


          11 Reglamento Núm. 6669, pág. 3.
          12 El Capítulo 9 fue añadido al referido estatuto mediante la aprobación
          de la Ley Núm. 241-1996, 19 LPRA secs. 2001-2207.
          13 La Asamblea Legislativa sustituyó el Capítulo 9 por un Capítulo 9

          revisado cuando aprobó la Ley Núm. 21-2012, 19 LPRA secs. 2211-2409.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51            Desc:
                           Exhibit I Page 13 of 31




          CC-2017-0627                                                                     12

          González López, 179 DPR 793, 801 n.2 (2010). Ya que al

          momento de los hechos de este caso regía la Ley Núm. 208-

          1995, corresponde aplicar los requisitos que la referida

          Ley imponía en aquel momento en torno a la constitución y

          perfeccionamiento            de    gravámenes     mobiliarios.       Ello,     con

          exclusión de las enmiendas que introdujo la Ley Núm. 96-

          2009, 19 LPRA secs. 2104, 2108, y lo dispuesto por el nuevo

          Capítulo 9 que aprobó la Asamblea Legislativa en el 2012.

                No obstante, tanto la ley derogada que hoy nos ocupa

          como sus iteraciones posteriores establecen dos momentos o

          “pasos” fundamentales para que un gravamen mobiliario tenga

          eficacia jurídica            frente a otros acreedores             garantizados

          del     deudor:         su        constitución      (“attachment”)       y       su

          perfeccionamiento.

                Por un lado, la constitución o “attachment” marca el

          momento      en   que   el    gravamen     mobiliario       “se    convierte     en

          exigible contra el deudor respecto a la propiedad gravada”.

          19    LPRA    sec.      2053.      La   Sección     9-203    del    Capítulo      9

          establecía        que       una     garantía      mobiliaria       requiere      la

          concurrencia de tres elementos para su constitución: (1)

          que se haya dado valor a cambio; (2) que el deudor tenga

          derechos sobre la propiedad gravada, y (3) que se cumpla

          con una de tres posibles condiciones: (i) que la propiedad

          gravada      esté      en    posesión     del     acreedor     garantizado       en

          conformidad con un acuerdo; (ii) que la propiedad gravada

          sea inversiones y el acreedor garantizado tenga el control

          a tenor de un acuerdo, o (iii) que el deudor haya firmado

          un    acuerdo     de    constitución       de     gravamen     mobiliario      que
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                Desc:
                           Exhibit I Page 14 of 31




          CC-2017-0627                                                                         13

          contenga     una      descripción      de   la     propiedad     gravada.       Des.

          Caribe v. Ven-Lour Enterprises, 198 DPR 290, 302 (2017).

                 Una vez el acreedor cumple con estos requisitos y se

          constituye       el     gravamen       mobiliario          propiamente,         este

          funciona como una garantía del crédito del acreedor y se

          convierte en plenamente exigible frente al deudor, por lo

          cual    el   acreedor      podrá    ejecutar       el    gravamen     para     hacer

          valer su acreencia en caso de que el deudor incumpla con

          los términos acordados.

                 No    obstante,     para     que     esta      garantía      sea   oponible

          frente a otros acreedores que hayan garantizado su crédito

          mediante gravámenes sobre la misma propiedad del deudor la

          Ley    exige     un    paso    adicional:        el     perfeccionamiento        del

          gravamen mobiliario. En particular,

                 If a security interest has “attached”, it is
                 enforceable against the debtor (9-203(b)) as well
                 as unsecured creditors (9-201(a)). In general, a
                 secured party’s security interest attaches when
                 the secured party has given value, the debtor has
                 rights in the collateral and the debtor has
                 authenticated a security agreement that provides
                 a description of the collateral. However, for a
                 security interest to have the most favorable
                 status with respect to third party claimants,
                 such as other secured parties, buyers and lien
                 creditors, it must be perfected. “Perfection” is
                 a legal conclusion indicating that a security
                 interest is enforceable against a third party.14

                 El momento en que un acreedor garantizado perfecciona

          su gravamen determina la prioridad o el rango que ostentará

          su crédito con relación a los otros acreedores garantizados

          que    también     hayan      constituido     gravámenes       sobre      la   misma

          propiedad      del     deudor.     A   esos      efectos,      la    Sección         9-

          14 Véase William D. Warren & Steven D. Walt, Commercial Law (9na ed.
          2013).
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51              Desc:
                           Exhibit I Page 15 of 31




          CC-2017-0627                                                                       14

          312(5)(a)   disponía         que,   salvo      por   contadas      excepciones,

          “los gravámenes mobiliarios conflictivos tendrán rango para

          fines de prioridad de acuerdo con la fecha de su registro o

          perfección”.15

                                                 III

                Según adelantado, la controversia medular en este caso

          se reduce a resolver qué requisitos imponía la Ley Núm.

          301-2000 y el Reglamento Núm. 6669 para perfeccionar un

          gravamen    sobre      una     cuota    de     producción     de     leche.        Al

          interpretar      el    artículo        11(a)    de    la    Ley,     los     foros

          recurridos entendieron que el uso de la conjunción “o” en

          el   artículo         provee     dos     medios       independientes            para

          constituir un gravamen sobre una cuota de producción de

          leche: registrar el gravamen en el Registro de la ORIL o

          presentar     una      declaración       de     financiamiento         ante        el

          Registro    de      Transacciones        Comerciales.         Basado       en      lo

          anterior,    resolvieron        que     BPPR    y    su    sucesor    PR     Asset

          perfeccionaron su gravamen sobre la cuota de producción en

          cuestión antes que Tropical, a pesar de que este último

          registró su gravamen en el Registro de la ORIL y en el




          15Los requisitos para perfeccionar gravámenes mobiliarios al amparo de
          la Ley de Transacciones varían dependiendo del tipo de colateral sobre
          el cual recaiga el gravamen. La Sección 9-302 de la Ley Núm. 241-1996
          establecía la norma general de que “[t]endrá que registrarse una
          declaración de financiamiento para perfeccionar todos los gravámenes
          mobiliarios […]”. 19 LPRA sec. 2012 (Énfasis suplido). Véase James J.
          White, Robert S. Summers & Robert A. Hillman, UCC Practitioner Treatise
          Series, Vol. 4, §31:10 (6ta ed. 2015) (“Security interests can be
          perfected in four ways. The first, and by far the most common and
          important method, is the filing of a financing statement. This document
          contains only enough information to notify a reader that the creditor
          named may claim an interest in the described collateral of the debtor
          […] A second method -one that may be used with respect to certain kinds
          of collateral and that must be used with respect to cash- is creditor
          possession of the collateral.”).
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                      Desc:
                           Exhibit I Page 16 of 31




          CC-2017-0627                                                                               15

          Registro de Transacciones Comerciales previo a que BPPR lo

          inscribiera en este último.

                  Consideramos que el Tribunal de Primera Instancia y el

          Tribunal de Apelaciones llegaron al resultado correcto al

          resolver        así.       Es     decir,       coincidimos           con     los     foros

          recurridos en que ni la Ley Núm. 301-2000 ni el Reglamento

          Núm. 6669 exigían en aquel momento que un gravamen sobre

          cuotas de producción de leche se inscribiera tanto en el

          Registro de la ORIL como en el Registro de Transacciones

          Comerciales           para        perfeccionarse.           No       obstante,        para

          justificar este resultado frente a los argumentos que aduce

          Tropical, procede corregir algunos aspectos del análisis

          estatutario que realizaran estos tribunales.

                  Primero, del texto del referido artículo 11(a) surge

          con     meridiana          claridad      que     el     legislador          impuso     dos

          condiciones          separadas      para      constituir         y   perfeccionar          un

          gravamen sobre una cuota de producción de leche. La primera

          frase    del     referido         artículo     recoge     el     primer      requisito:

          “Los gravámenes inscritos en este registro constituirán una

          carga efectiva sobre la cuota […]”. Art. 11(a) de la Ley

          Núm.    301-2000,          supra.      Por     tanto,    el      primer      paso     para

          constituir       el     tipo      de    gravamen      que      nos     concierne       es,

          precisamente, que el acreedor inscriba su derecho en el

          Registro de la ORIL, con sujeción a los demás requisitos

          impuestos en la Ley y el Reglamento.

                  Ahora    bien,       la    frase      siguiente       impone        una    segunda

          condición al disponer                  que el acto de inscripción                   en el

          Registro        de    la     ORIL      será     suficiente           para    lograr        la
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                  Desc:
                           Exhibit I Page 17 of 31




          CC-2017-0627                                                                           16

          constitución del gravamen “siempre y cuando dicho gravamen

          se haya constituido o inscrito en cumplimiento adicional

          con la Ley Núm. 241-1996”. Art. 11(a) de la Ley Núm. 301-

          2000,     supra.       Ante      este     lenguaje,        difícilmente        podemos

          concluir,       como       hicieron       los      foros   recurridos,        que      el

          legislador       quiso      ofrecer       dos      opciones    independientes          al

          acreedor que interesa constituir un gravamen sobre cuotas

          de producción de leche.

                  Por un lado, la frase “siempre y cuando” nos adelanta

          que el registro del gravamen en la ORIL surtirá efecto en

          la   medida      en     que      también      se    cumpla     con      la   condición

          esbozada inmediatamente después. El uso de la frase “en

          cumplimiento          adicional”         apoya      esta   interpretación.            Por

          tanto,     al        emplear      la     frase      “siempre        y    cuando”,      el

          legislador sujetó la efectividad de un gravamen inscrito en

          el   Registro         de    la    ORIL    a     que   este     se       “constituya     o

          inscriba” en conformidad con el Capítulo 9.

                  Por tanto, no es correcto el análisis de los foros

          recurridos en la medida en que concluyen que el artículo

          11(a)    de     la    Ley     Núm.     301-2000       provee    dos      alternativas

          independientes para constituir un gravamen sobre cuotas de

          producción de leche. Según expuesto, el referido artículo

          impone dos condiciones distintas: que el gravamen (1) se

          inscriba en el Registro de la ORIL y (2) se constituya o

          inscriba en conformidad con el Capítulo 9. El uso de la

          conjunción “o” en la segunda condición ofrece al acreedor

          dos maneras de cumplir con esta, pero no obvia la primera

          condición.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                            Desc:
                           Exhibit I Page 18 of 31




          CC-2017-0627                                                                                     17

                  Aclarado      lo      anterior,        pasemos           a   considerar       si    BPPR

          -antecesor de PR Asset- cumplió con ambas condiciones. En

          primer       lugar,      no       está   en     controversia            que    BPPR      en      su

          momento inscribió el gravamen en el Registro de la ORIL.

          Por tanto, cumplió la primera condición.

                  Para      determinar         si       BPPR        cumplió       con    la     segunda

          condición,        tenemos          que    atender           el       significado      de       los

          términos “constituir” e “inscribir” al amparo del Capítulo

          9.    Lo     anterior,        tomando         en     consideración            que    realizar

          cualquiera de los dos según dispone el Capítulo 9 sería por

          sí     suficiente        para        cumplir         la     segunda          condición         que

          establece el artículo 11(a) de la Ley Núm. 301-2000. Vimos

          que    el    Capítulo         9    dispone      unos       requisitos         relativamente

          laxos para la constitución de un gravamen mobiliario; en

          términos       generales,           únicamente         se    requiere         que:       (1)     el

          deudor tenga derechos sobre la propiedad gravada, (2) el

          acreedor haya dado valor a cambio; y (3) que se cumpla con

          una de tres posibles condiciones, entre ellas que el deudor

          haya       firmado      un        acuerdo      de     constitución            de     gravamen

          mobiliario        que    contenga         una      descripción          de    la    propiedad

          gravada. Véase Des. Caribe v. Ven-Lour Enterprises, 198 DPR

          290, 302 (2017).

                  BPPR -y por consecuencia, PR Asset- cumplió con estos

          requisitos, pues (1) el señor Villamil Pérez era dueño de

          las cuotas de producción de leche que gravó a favor de

          BPPR;       (2)   BPPR       ofreció      un       préstamo          (“valor”)      al     señor

          Villamil Pérez en consideración al referido gravamen, y (3)

          BPPR y el señor Villamil Pérez suscribieron un acuerdo de
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51             Desc:
                           Exhibit I Page 19 of 31




          CC-2017-0627                                                                      18

          constitución          de     gravamen       mobiliario        que      describió

          adecuadamente la propiedad gravada.16 Cabe resaltar que el

          acuerdo posterior mediante el cual BPPR y el señor Villamil

          Pérez modificaron el gravamen existente también cumplió con

          este requisito.17

                 En    otras        palabras,   aunque    BPPR     no        inscribió      su

          gravamen en el Registro de Transacciones Comerciales, sí

          cumplió con la exigencia de que el gravamen a su favor

          quedara constituido en conformidad con el Capítulo 9. Esto,

          de   por    sí,     era    suficiente   para    cumplir       con    la   segunda

          condición que impone el artículo 11(a) de la Ley Núm. 301-

          2000   para        constituir    y    perfeccionar     un     gravamen      sobre

          cuotas de producción de leche.18 Debido a que la Ley Núm.

          301-2000 constituye la ley especial sobre la materia, basta

          con verificar que se cumplieron los requisitos que esta

          impone      para    concluir    que    se   perfeccionó       el    gravamen      en

          cuestión. Córdova & Simonpietri v. Crown American, 112 DPR

          797, 800 (1982).


          16 Transferencia de Cuota de Leche y Autorización para Mantener Gravamen
          de Cuota, Apéndice, págs. 49, 51 (“Las obligaciones del Deudor bajo
          este Contrato, el Pagaré y los otros Documentos de Préstamo estarán
          garantizados mediante la siguiente garantía y/o Colateral: […] Gravamen
          mobiliario sobre cuentas por cobrar que surjan de la producción de
          leche en virtud de la licencia 8099 y sobre la cuota de 25,000
          cuartillos, en primer rango, que tiene inscrita a su nombre en la
          Oficina de Reglamentación de la Industria Lechera, suscrito por don
          Iván Villamil Pérez, suscrito el día 22 de junio de 2005, mediante el
          Affidávit número 20,728 ante el Notario Luis M. Ferrer Dávila”.).
          17 Cesión de Derechos y Constitución de Gravamen Mobiliario, Apéndice,

          pág. 70 (“En adición la DEUDORA ha acordado imponer un gravamen
          mobiliario sobre la cuota lechera que tiene inscrita a su favor en la
          Oficina de Reglamentación de la Industria Lechera de la siguiente
          forma: Gravamen en primer rango sobre VEINTICINCO MIL (25,000)
          cuartillos de cuota lechera”.).
          18 Interpretamos que   el artículo 11(a) de la Ley Núm. 301-2000, al
          disponer que “[l]os gravámenes inscritos en este registro constituirán
          una carga efectiva sobre la cuota”, además de disponer cómo se
          constituyen estos gravámenes, también vincula en cuanto a cómo
          perfeccionarlos. El artículo 7.C del Reglamento Núm. 6669, supra,
          confirma esta interpretación.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51   Desc:
                           Exhibit I Page 20 of 31




          CC-2017-0627                                                            19

                Destacamos que mediante la aprobación del Reglamento

          Núm. 8660 de 12 de noviembre de 2015 (Reglamento Núm. 8660)

          se añadió el requisito que hasta entonces estaba ausente en

          la Ley Núm. 301-2000. A esos efectos, la Sección 7 del

          Reglamento Núm. 8660 especificó lo siguiente:

                     En cumplimiento con la Ley Núm. 241 de 19 de
                septiembre de 1996, según enmendada, conocida
                como “Ley de Transacciones Comerciales” y la Ley
                Núm. 301 del 2 de septiembre de 2000, toda
                entidad   bancaria,   institución  financiera   o
                persona natural o jurídica, tendrá que proveer
                copia de la Declaración de Financiamiento del
                Departamento de Estado o de la Enmienda a la
                Declaración de Financiamiento.

                                            IV

                Por los fundamentos que anteceden, se confirman las

          sentencias recurridas y se devuelve el caso al Tribunal de

          Primera Instancia para que continúen los procedimientos en

          conformidad con lo resuelto aquí.

                Se dictará Sentencia de conformidad.




                                                 Maite D. Oronoz Rodríguez
                                                     Jueza Presidenta
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51   Desc:
                           Exhibit I Page 21 of 31




                EN EL TRIBUNAL SUPREMO DE PUERTO RICO




PR Asset Portfolio 2013-1
International, LLC

            Recurrido

                v.                     CC-2017-0627          Certiorari
Tropical    Heifers,    Inc.   y
otros

           Peticionarios




                                         SENTENCIA


                En San Juan, Puerto Rico, a 5 de marzo de 2021.

                     Por los fundamentos expuestos en la Opinión que
                antecede, la cual se hace formar parte de la presente
                Sentencia, se confirman las sentencias recurridas y se
                devuelve el caso al Tribunal de Primera Instancia para
                que continúen los procedimientos en conformidad con lo
                resuelto aquí.

                     Lo acordó el Tribunal y certifica el Secretario
                del Tribunal Supremo. El Juez Asociado señor Martínez
                Torres disiente con opinión escrita a la que se unen
                la Jueza Asociada señora Pabón Charneco y el Juez
                Asociado señor Estrella Martínez. El Juez Asociado
                señor Kolthoff Caraballo no intervino.



                                          José Ignacio Campos Pérez
                                       Secretario del Tribunal Supremo
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51      Desc:
                           Exhibit I Page 22 of 31




                       EN EL TRIBUNAL SUPREMO DE PUERTO RICO


PR Asset Portfolio
2013-1 International, LLC

      Recurrido

          v.                          CC-2017-0627

Tropical Heifers, Inc.
y otros

      Peticionarios




Opinión disidente emitida por el Juez Asociado señor MARTÍNEZ
TORRES, a la que se unen la Jueza Asociada señora PABÓN CHARNECO y
el Juez Asociado señor ESTRELLA MARTÍNEZ.




                  En San Juan, Puerto Rico, a 5 de marzo de 2021.

                       Disiento muy respetuosamente de la Opinión que

                  suscribe    este   Tribunal.    Tras     un    análisis   de    las

                  disposiciones      en   controversia,         entiendo    que   el

                  propósito del legislador al adoptar el Art. 9 de la

                  Ley de Transacciones Comerciales, 19 LPRA sec. 401

                  et seq. (en adelante, TLC) y el Art. 3 de la Ley del

                  Registro de Transacciones de Cuotas de Producción de

                  la Industria Lechera, 5 LPRA sec.1127 (en adelante,

                  Registro de la ORIL) fue crear un sistema uniforme,

                  tanto en el Registro de Transacciones Comerciales,

                  como en el Registro de la ORIL.

                        Por    lo    tanto,    cónsono      con      ese    fin   de

                  uniformidad,       resulta     forzoso        resolver    que   el

                  objetivo
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                      Desc:
                           Exhibit I Page 23 of 31




       CC-2017-0627                                                                          2


       del legislador fue requerir que para que una cuota de leche

       surta    efecto      en   el      Registro         de   la       ORIL       se    tiene   que

       registrar      también         en        el       Registro        de        Transacciones

       Comerciales.

                                                     I

             En este caso, PR Asset – sucesor de Banco Popular de

       Puerto     Rico-     autorizó        una      modificación             de    un     préstamo

       comercial a favor del señor Iván A. Villamil Pérez. Como

       garantía      de     dicho     crédito,           se    pignoró         una       cuota   de

       producción de leche de 25,000 cuartillos cada 14 días. Dicha

       transacción se presentó para su debida inscripción en el

       Registro de la ORIL Y obtuvo el primer rango. Sin embargo,

       PR    Asset        inscribió        su     crédito         en      el        Registro     de

       Transacciones        Comerciales          después         que     varios          acreedores

       inscribieran su crédito sobre la misma cuota de producción

       de leche.      Eso provocó una disputa sobre la prelación del

       crédito entre los acreedores.

             Para    resolver       la     disputa        ante      nuestra        consideración

       debemos      interpretar       el        propósito,          y    la    intención         del

       legislador al establecer el Registro de la ORIL y si este es

       consonó con la interpretación que la Opinión le da al Art. 3

       de la Ley Núm. 301-200, 5 LPRA sec. 1127.

               En primer lugar, veamos el texto que estamos llamados a

       interpretar. El Art. 11(a) de la Ley Núm. 301-200, supra,

       dispone:


               El gravamen sobre la cuota la sujeta directa, e
               inmediatamente, al cumplimiento de la obligación
               para   cuya   seguridad  fue   constituido.  Los
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51               Desc:
                           Exhibit I Page 24 of 31




       CC-2017-0627                                                                   3


              gravámenes inscritos en este registro constituirán
              una carga efectiva sobre la cuota, siempre y
              cuando dicho gravamen se haya constituido o
              inscrito en cumplimento adicional con las secs.
              1221 et seq. del Título 19, relacionadas con las
              transacciones garantizadas.19


              La Opinión correctamente reconoce que para la debida

       inscripción de la cuota de leche en el Registro de la ORIL

       se tiene que cumplir con dos condiciones: (1) la inscripción

       en el Registro de la ORIL y (2) que se haya “constituido o

       inscrito”      en        cumplimiento        con     los     requerimientos        del

       Capítulo 9.

              Ahora bien, somos del criterio que la intención del

       legislador al utilizar la conjunción “o” entre “constituido

       o inscrito” fue requerir que se inscribiera el gravamen de

       cuota de leche en ambos registros. Varias razones militan en

       favor de tal criterio.

              La    Asamblea           Legislativa         adoptó      la     LTC20       para

       simplificar, clarificar y modernizar el Derecho que rige las

       transacciones comerciales, uniformar el Derecho entre las

       diversas jurisdicciones existentes y permitir la continua

       expansión de las prácticas comerciales. Sec. 1-102 de la Ley

       Núm.    208-1995,         (19    LPRA   sec.        401).    Véase,    además,      la

       Exposición      de        Motivos       de    la      Ley     de      Transacciones

       Comerciales,        Le    Núm.    208-1995         (1995    (Parte    1)   Leyes    de

       Puerto Rico 1012). Con dicho propósito en mente, en el 1996

       19 En lo pertinente, “las secs. 1221 et seq. del Titulo 19, relacionadas
       con las transacciones garantizadas” se refiere a los requisitos del
       Capítulo 9 de la Ley de Transacciones Comerciales, 19 LPRA secs. 2001-
       2207.
       20 Al momento de los hechos del caso ante nuestra consideración regía la

       Ley Núm. 208-1995, según enmendada, conocida como Ley de Transacciones
       Comerciales (en adelante, TLC),19 LPRA sec. 401 et seq.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                        Desc:
                           Exhibit I Page 25 of 31




       CC-2017-0627                                                                         4


       el legislador adopto el Artículo 9 del Uniform Commercial

       Code (en adelante, UCC) como el Capítulo 9 de Transacciones

       Garantizadas de la LTC. Ley Núm. 241 de 19 de septiembre de

       1996,   19   LPRA        sec.          2001    et   seq.    Como       se    desprende,    al

       introducir        en    nuestra          jurisdicción           las    disposiciones      del

       UCC, en específico, el Capítulo 9, el legislador buscó la

       simplificación               y     uniformidad             de         las    transacciones

       comerciales        en        nuestra          jurisdicción.            Eso    incluye     las

       transacciones relativas a las cuotas de leches.

             De igual manera, al establecer el Registro de la ORIL

       el legislador expresó que “mediante esta ley se pretende

       regular      de        manera           uniforme         todas        las    transacciones

       relacionadas           con       las    cuotas      de     producción        de   leche,        y

       establecer un procedimiento a seguirse en su registro y en

       la tramitación de todas estas transacciones.” Exposición de

       Motivos de la Ley Núm. 301-2000 (2000 (Parte 2) Leyes de

       Puerto Rico 170-400, conocida como la Ley del Registro de

       Transacciones           de       Cuota        de    Producción         de    la   Industria

       lechera.

             Como podemos ver, queda demostrada la clara intención

       del legislador de armonizar las disposiciones de la LTC y el

       Registro de ORIL, al condicionar la efectividad del gravamen

       en el registro de la cuota de leche en el Registro de la

       ORIL “siempre y cuando” dicho gravamen se haya “constituido

       o inscrito en cumplimiento adicional” con las secs. 1221 et

       seq. del Título 19. Se advierte con facilidad al leer el

       estatuto, que el legislador quiso sujetar la eficacia del
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51   Desc:
                           Exhibit I Page 26 of 31




       CC-2017-0627                                                       5


       gravamen a que este se registrara tanto en el Registro de la

       ORIL como en el de Transacciones Comerciales. Lo contrario

       sería     crear   dos    registros    dispares,    contraviniendo      el

       propósito legislativo de regular de manera uniforme todas

       las transacciones relacionada con las cuotas de producción

       de leche.

             Dicho proceder no es un capricho ni una intromisión a

       la   facultad     del   legislador.   Todo   lo   contrario,   buscamos

       armonizar el propósito, intención y objetivo del legislador

       con el lenguaje del estatuto en disputa. Hemos establecido

       que, ante un lenguaje confuso, el Art. 7 del Código Civil de

       Puerto Rico, 31 LPRA sec. 7, asigna a los tribunales el

       deber de aclarar las lagunas o áreas oscuras en la ley, con

       el fin de cumplir con el propósito legislativo. En Brau,

       Linaraes v. ELA et als. 190 DPR 315 (2014), resumimos el

       análisis a llevarse a cabo a la hora de interpretar un

       estatuto. Establecimos que:


               [A]l interpretar un estatuto, hay que proveer un
               sentido lógico a sus diversas disposiciones y
               suplir posibles deficiencias cuando sea necesario.
               Alonso García v. S.L.G., 155 DPR 91, 99–100 (2001);
               Sucn. A
                     ́lvarez v. Srio. de Justicia, 150 DPR 252
               (2000); Pueblo v. Ferreira Morales, 147 DPR 238,
               267 (1998). De surgir alguna ambigüedad en el texto
               del estatuto, los tribunales deben asegurarse de
               que la interpretación cumple con los propósitos
               legislativos. Morales et als. v. Marengo et al.,
               181 DPR 852, 859 (2011). Para esto, es menester
               considerar cuáles fueron los propósitos perseguidos
               por la Asamblea Legislativa al aprobar la ley. La
               interpretación debe atribuirle un sentido que
               asegure el resultado que originalmente se quiso
               obtener. Para ello, auscultamos la Exposición de
               Motivos, la cual generalmente recoge el propósito
               que inspiró su creación. Pueblo v. Zayas Rodríguez,
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51             Desc:
                           Exhibit I Page 27 of 31




       CC-2017-0627                                                                 6


             147 DPR 530, 539 (1999). Brau, Linaraes v. ELA et
             als., supra, págs. 338-339.


             En esa dirección, hemos expresado que cuando exista

       alguna     ambigüedad       sobre        un    texto     legal,      el    tribunal

       rechazará    una    interpretación             forzada    que    conduzca     a   un

       resultado que no puede haber sido el que se intentó por el

       legislador. Pueblo v. Zayas Rodriguez, 147 DPR 530 (1999).

             Ahora bien, en cuento al uso de las conjunciones y/o,

       la conjunción “o” podrá ser intercambiada con la conjunción

       “y”, o viceversa, cuando ello sea necesario para llevar a

       cabo el propósito evidente del legislador. Perez,Pellot v.

       JASAP, 139 DPR 588, 597-598 (1995), citando a                             Pueblo v.

       Colón Rosa, 96 D.P.R. 601 (1968); De Castro v. Junta de

       Comisionados, 57 D.P.R. 153 (1940); Monllor & Boscio, Sucrs.

       v. Sancho Bonet, Tes., 49 D.P.R. 576 (1936). Véase además,

       United    States    v.   Fisk,      70    US    445,     447    (1865)    (“In    the

       construction of statutes, it is the duty of the court to

       ascertain the clear intention of the legislature. In order

       to do this, courts are often compelled to construe ‘or’ as

       meaning ‘and,’ and again ‘and’ as meaning ‘or.’”). Énfasis

       suplido.

             Por otro lado, es un principio reiterado que las leyes

       no han de interpretarse tomando aisladamente algunas de sus

       secciones,       párrafos    u   oraciones,         sino       que   deben    serlo

       tomando     en     consideración          todo     su     contexto.        González

       Hernández v. González Hernández, supra, pág. 764. De igual

       forma, el análisis que realice el tribunal debe evitar un
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51     Desc:
                           Exhibit I Page 28 of 31




       CC-2017-0627                                                         7


       literalismo simplista que conlleve consecuencias absurdas;

       la interpretación debe ser razonable y consecuente con el

       texto y el propósito legislativo. Véase, Pueblo v. Mantilla,

       71 DPR 36, 43–44 (1950).

              Por ello, si entre dos interpretaciones textuales una

       es cónsona con la validez de la ley, a ella se debe ceñir la

       función judicial. P.S.P. v. Com. Estatal de Elecciones, 110

       DPR 400, 456 esc. 2 (1980), Opinión concurrente del Juez

       Asociado señor Díaz Cruz.

                                            II

              La Opinión resuelve que no es un requisito inscribir el

       gravamen en el Registro de Transacciones Comerciales para

       que    este    surta   efecto   en   el    Registro   de   la   ORIL,    por

       entender que es suficiente con haber firmado el acuerdo de

       constitución para estar en cumplimiento con la exigencia del

       Art. 11(a) de la Ley Núm. 301-200. Lo anterior se basa en

       una aplicación literal del disyuntivo “o” entre “constituido

       o inscrito”. Veamos si dicha aplicación es cónsona con el

       propósito, la intención y el objetivo del legislador o si,

       por el contrario, en esta ley “o” en realidad significa “y”.

              El doctor Farinacci Fernós, en su reciente publicación

       de     hermenéutica,     nos    presenta    la    distinción    entre    el

       propósito, y la intención que el legislador tiene al momento

       de redactar un estatuto. Nos define el propósito estatutario

       como    “las   razones   que    motivaron    al   legislador    a   adoptar

       determinada medida; es decir, las ideas, preocupaciones o

       motivaciones del legislador que lo llevaron a aprobar una
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51                 Desc:
                           Exhibit I Page 29 of 31




       CC-2017-0627                                                                     8


       ley     u     otro    texto       normativo”          J.     Farinacci        Fernós,

       Hermenéutica         puertorriqueña:        Cánones          de     interpretación

       jurídica, Ed. InterJuris, 2020, pág. 181. En la situación

       ante nuestra consideración, se desprende con facilidad que

       el propósito del legislador fue uniformar y simplificar la

       regulación y comercio de las cuotas de leches. Es por ello

       que creó el registro especializado en gravámenes de cuotas

       de leches.


              Por otro lado, el autor nos define la intención como lo

       que     “el      legislador         quiso         o         trató        de    hacer,

       independientemente de su grado de éxito” Íd., pág. 182. De

       igual   manera,      el   autor    sugiere       que       ante   una    deficiencia

       entre la intención y el efecto del estatuto, siempre que

       ello    sea    posible     sin    variar    el     texto       de   la    ley,       “los

       tribunales deben procurar conciliar la intención subjetiva

       con el contenido comunicativo y el efecto normativo”. Íd.

       Queda claro que la intención del legislador fue “regular de

       manera uniforme todas las transacciones relacionadas con las

       cuotas de producción de leche, y establecer un procedimiento

       a seguir en su registro y en la tramitación de todas estas

       transacciones”. Exposición de Motivos de la ley del Registro

       de Transacciones de Cuotas de Producción de la Industria

       Lecherea,      supra.     Esto    busca    darle       mayor      seguridad      a   los

       participantes en estas transacciones. Por ende, concluyo que

       el significado del texto del Art. 11(a), supra, es que para

       que una cuota de leche surta efecto en el Registro de la

       ORIL se tiene que constituir conforme con el Capítulo 9 de
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51          Desc:
                           Exhibit I Page 30 of 31




       CC-2017-0627                                                              9


       la Ley de Transacciones Comerciales, supra, y se tiene que

       registrar      también       en     el    Registro        de      Transacciones

       Comerciales.

             Ahora bien, el resultado al que llega la Opinión del

       Tribunal frustra la intención del legislador al permitir que

       coexistan dos registros con información diferente, aunque en

       ambos se inscribe la misma transacción. Esto choca con el

       propósito de uniformar los procedimientos relacionados a las

       cuotas de leche.

             La existencia de dos registros con información distinta

       sobre     la    misma        actividad         económica        trae    consigo

       consecuencias     adversas        para   la    prestación       de   crédito   en

       nuestra economía. En primer lugar, socava la seguridad del

       tráfico económico ante la incertidumbre que provoca entre

       los participantes del comercio el no saber, fácilmente y con

       certeza, qué protección tiene su crédito frente a otro. Esta

       incertidumbre     inevitablemente             encarece    la    prestación     de

       crédito     porque       impone       unos       costos        adicionales     de

       verificación a los prestamistas o compradores de cuotas de

       leches, que se traducen en intereses elevados en el caso de

       la prestación de crédito y en la merma del valor de las

       cuotas de leche en el de los compradores. Esto perjudica a

       los titulares de las cuotas. Lo anterior será nefasto para

       nuestra industria lechera, al afectar desproporcionadamente

       a   los   ganaderos.     A    estos      se    les   hará      más   onerosa   la

       obtención de crédito para el desarrollo de sus empresas.
Case:18-07304-ESL12 Doc#:249-1 Filed:03/30/21 Entered:03/30/21 20:09:51        Desc:
                           Exhibit I Page 31 of 31




       CC-2017-0627                                                            10


             Por   lo   tanto,       para   propiciar       el   desarrollo    de   la

       industria lechera no pueden coexistir registros inexactos.

       Primero,    ello    contraviene        el    propósito     e   intención     del

       legislador y segundo, precisamente por eso esa conclusión no

       es la lectura más armoniosa del texto del estatuto, cuya

       redacción no es la más clara. Tercero, como discutimos, hace

       onerosa la obtención de financiamiento para los ganaderos,

       al   provocar      que   la    banca    tenga       que   hacer    diligencias

       adicionales para cerciorarse de que la cuota a gravarse esté

       debidamente      inscrita       en     los    dos     registros,     ante    la

       coexistencia independiente de ambos y la inexactitud que

       crea la diferencia de contenido entre ellos.

             Por todo lo expuesto, disiento muy respetuosamente de

       la determinación del Tribunal.




                                        RAFAEL L. MARTÍNEZ TORRES
                                             Juez Asociado
